DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 of applicant’s remarks, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dao et al. U.S. Patent Pub. No. 2018/0199398.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao et al. (Dao), U.S. Patent Pub. No. 2018/0199398.
Regarding claims 1 and 7, Dao discloses a method/apparatus comprising: receiving session management function derived core network assisted radio access network parameters from a session management function (an SMF may send session parameter information to an AN and/or to a UE during a session establishment procedure (0142); storing the session management function derived core network assisted radio access network parameters in a protocol data unit session level context (the SMF may store the UE’s PDU session context information) (0383, 0384)                                                                                                                                                                                                                               and using the session management function derived core network assisted radio access network parameters to determine an expected session activity behavior parameter set (session management parameters) (0140-0143).
Regarding claims 2 and 8, Dao discloses wherein the session management function derived core network assisted radio access network parameters are received during a protocol data unit session establishment procedure (0144).
Regarding claims 3 and 9, Dao discloses wherein the expected session activity behavior parameter set is associated with a protocol data unit session identifier (0136).
Regarding claims 4 and 10, Dao discloses determining a user equipment level of expected user equipment behavior parameters set considering at least: expected user equipment behavior parameters or network configuration parameters received from a unified data management; and session management function derived core network assisted radio access network parameters associated with a protocol data unit session using control plane delivery optimization (0140-0143, 0153).
Regarding claims 5 and 11, Dao discloses transmitting to a radio access network: the user equipment level of expected user equipment behavior parameters set; one or more expected session activity behavior parameter sets; or a combination thereof (0142).
Regarding claims 6 and 12, Dao discloses wherein the expected session activity behavior parameter set is a protocol data unit session level expected user equipment activity behavior parameter set (0140-0143).
Regarding claims 13 and 18, Dao discloses a method/apparatus comprising: receiving from an access and mobility management function: an expected user equipment behavior parameters set; one or more expected session activity behavior parameter sets; or a combination thereof (0121, 0142); and storing the expected user equipment activity behavior parameter set, the one or more expected session activity behavior parameters sets, or the combination thereof (0383, 0384).
Regarding claims 14 and 19, Dao discloses updating radio connection parameters of a radio access network based on the expected user equipment activity behavior parameter set, the one or more expected session activity behavior parameters sets, or the combination thereof (0131, 0132).
Regarding claims 15 and 20, Dao discloses wherein each expected session activity behavior parameter set of the one or more expected session activity behavior parameter sets is associated with a protocol data unit session identifier (0136).
Regarding claims 16 and 21, Dao discloses wherein: the one or more expected session activity behavior parameter sets are one or more protocol data unit session level expected user equipment activity behavior parameter sets; and the expected user equipment behavior parameters set is a user equipment level expected user equipment behavior parameters set (session context for the UE) (0137). 
Regarding claims 17 and 22, Dao discloses wherein a radio access network considers the one or more protocol data unit session level expected user equipment activity behavior parameter sets in response to user plane resources for a corresponding protocol data unit session being activated (0103, 0238).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646